DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/25/2021. 
In the instant Amendment, claims 5-6 and 8 have been cancelled. Claims 1 and 12-16 have been amended.
Claims 1-4, 7, 9-16 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/Argument
Applicant's arguments with respect to independent claims 1 and 12, filed on 05/25/2021, have been considered and are persuasive. The specification discloses algorithms for the computer implemented limitations in claims 1 and 12, and further discloses head mounted display, mobile phone or game console for carrying out the algorithm. One having an ordinary skill in the art would readily understand that those structure would be capable of carrying out the algorithm. Therefore, the 112 claim rejections of claims 1-12 are withdrawn. The amended claims 1 and 12-

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) A video providing device for providing video content comprising a plurality of viewpoints, the device comprising: 
a video storage unit operable to store a plurality of versions of a video for each of a plurality of the viewpoints in the video content, the videos being encoded such that each video comprises a region of high resolution corresponding to that viewpoint, wherein: 
a plurality of the videos each comprise the same region of high resolution, and 
each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution, the group of pictures offsets defining video switching times for each video; 
a viewpoint determining unit operable to determine a requested viewpoint in the video content; 
a timing identification unit operable to identify a next suitable video switching time from amongst the plurality of video switching times; 

a video transmitting unit operable to transmit the selected video to a video receiving device, 
wherein the temporal offset of the group of pictures is at least one of: (i) dependent upon the content of the video content, (ii) dependent upon the viewpoint[[;]], and (iii) proportional to the difference between the resolution of a high resolution area and a low resolution area of the video if the video comprises areas of different resolution.

2. (Currently Amended) [[A]] The video providing device according to claim 1, wherein the group of pictures duration is two seconds or more.  

3. (Currently Amended) [[A]] The video providing device according to claim 1, wherein the group of pictures duration is determined so as to obtain a target bandwidth during transmission. 
 
4. (Currently Amended) [[A]] The video providing device according to claim 1, wherein the group of 2Application No.: 16/619,649 Atty Docket No.: 545-821 pictures offset is less than one second between two consecutively offset videos.  

5. - 6. (Cancelled)  

7. (Currently Amended) [[A]] The video providing device according to claim 1, wherein the group of pictures offset is not the same between each consecutive offset video.  

8. (Cancelled)  

The video providing device according to claim 1, wherein there are six viewpoints, representing a cube mapping of the video.  

10. (Currently Amended) [[A]] The video providing device according to claim 1, wherein the requested viewpoint is determined based upon one or more of: the position and/or orientation of the video receiving device, information specifying a viewpoint, or coordinates indicating a region of the video.  

11. (Currently Amended) [[A]] The video providing device according to claim 1, wherein the video receiving device is associated with a head-mountable display.

12. (Currently Amended) A video receiving device for receiving video content comprising a plurality of viewpoints, the device comprising: 
a viewpoint transmitting unit operable to transmit information identifying a requested viewpoint in the video content; and 
a video receiving unit operable to receive a video from a video providing device in dependence upon the transmitted viewpoint information, the video being one of a plurality of versions of a video for each of a plurality of the viewpoints in the video content, the videos being encoded such that each video comprises a region of high resolution corresponding to that viewpoint, wherein: 
a plurality of the videos each comprise the same region of high resolution, and 
each video comprising the same region of high resolution is encoded with a temporal3Application No.: 16/619,649 Atty Docket No.: 545-821offset of the group of pictures relative to those other videos with the same region of high resolution, the group of pictures offsets defining video switching times for each video, 


13. (Currently Amended) A video providing method for providing video content comprising a plurality of viewpoints, the method comprising: 
storing a plurality of versions of a video for each of a plurality of the viewpoints in the video content, the videos being encoded such that each video comprises a region of high resolution corresponding to that viewpoint, wherein: 
a plurality of the videos each comprise the same region of high resolution, and 
each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution, the group of pictures offsets defining video switching times for each video; 
determining a requested viewpoint in the video content; 
identifying a next suitable video switching time from amongst the plurality of video switching times; 
selecting a video with a high resolution region corresponding to the requested viewpoint and the identified video switching time; and 
transmitting the selected video to a video receiving device,
wherein the temporal offset of the group of pictures is at least one of: (i) dependent upon the content of the video content, (ii) dependent upon the viewpoint[[;]], and (iii) proportional to 

14. (Currently Amended) A video receiving method for receiving video content comprising a plurality of viewpoints, the method comprising: 
determining a requested viewpoint in the video content; 
transmitting information identifying the requested viewpoint in the video content; and 4Application No.: 16/619,649 Atty Docket No.: 545-821 
receiving a video from a video providing device in dependence upon the transmitted viewpoint information, the video being one of a plurality of versions of a video for each of a plurality of the viewpoints in the video content, the videos being encoded such that each video comprises a region of high resolution corresponding to that viewpoint, wherein: 
a plurality of the videos each comprise the same region of high resolution, and 
each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution, the group of pictures offsets defining video switching times for each video, 
wherein the temporal offset of the group of pictures is at least one of: (i) dependent upon the content of the video content, (ii) dependent upon the viewpoint[[;]], and (iii) proportional to the difference between the resolution of a high resolution area and a low resolution area of the video if the video comprises areas of different resolution.  

15. (Currently Amended) A non-transitory, computer readable storage medium containing a computer program which, when executed by a computer, causes the computer to 
storing a plurality of versions of a video for each of a plurality of the viewpoints in the video content, the videos being encoded such that each video comprises a region of high resolution corresponding to that viewpoint, wherein: 
a plurality of the videos each comprise the same region of high resolution, and 
each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution, the group of pictures offsets defining video switching times for each video; 
determining a requested viewpoint in the video content; 
identifying a next suitable video switching time from amongst the plurality of video switching times; 
selecting a video with a high resolution region corresponding to the requested viewpoint and the identified video switching time; and transmitting the selected video to a video receiving device, 
wherein the temporal offset of the group of pictures is at least one of: (i) dependent upon5Application No.: 16/619,649Atty Docket No.: 545-821 the content of the video content, (ii) dependent upon the viewpoint[[;]], and (iii) proportional to the difference between the resolution of a high resolution area and a low resolution area of the video if the video comprises areas of different resolution.  

16. (Currently Amended) A non-transitory, computer readable storage medium containing a computer program which, when executed by a computer, causes the computer to 
determining a requested viewpoint in the video content; 
transmitting information identifying the requested viewpoint in the video content; and 
receiving a video from a video providing device in dependence upon the transmitted viewpoint information, the video being one of a plurality of versions of a video for each of a plurality of the viewpoints in the video content, the videos being encoded such that each video comprises a region of high resolution corresponding to that viewpoint, wherein: 
a plurality of the videos each comprise the same region of high resolution, and 
each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution, the group of pictures offsets defining video switching times for each video, 
wherein the temporal offset of the group of pictures is at least one of: (i) dependent upon the content of the video content, (ii) dependent upon the viewpoint[[;]], and (iii) proportional to the difference between the resolution of a high resolution area and a low resolution area of the video if the video comprises areas of different resolution.

Allowable Subject Matter
Claims 1-4, 7, 9-16 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records He et al. (U.S. 20190158815) which discloses viewport adaptive video delivery utilizing different viewpoints, and Cuijper (U.S. 2007/0121629) which discloses segmenting media stream for accelerated channel changing, and Dei et al. (U.S. 

Claims 2-4, 7, 9-11 are allowable because they depend on allowed claim 1 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN V NGUYEN/Examiner, Art Unit 2486